Case 2:20-cv-11771-SDW-LDW Document 12 Filed 12/14/20 Page 1 of 3 PageID: 471




 NOT FOR PUBLICATION
                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


        CHAMBERS OF                                                 MARTIN LUTHER KING COURTHOUSE
   SUSAN D. WIGENTON                                                        50 WALNUT ST.
  UNITED STATES DISTRICT JUDGE                                            NEWARK, NJ 07101
                                                                              973-645-5903

                                        December 14, 2020

John Randy Sawyer, Esq.
Stark & Stark
P.O. Box 5315
Princeton, NJ 08543-5315
Counsel for Plaintiff

Michael Hynes, Esq.
DLA Piper LLP (US)
51 John F. Kennedy Parkway, Suite 120
Short Hills, NJ 07078-2704
Counsel for Defendant


             LETTER OPINION FILED WITH THE CLERK OF THE COURT

       Re:     Boulevard Carroll Entm’t Grp., Inc. v Fireman’s Fund Ins. Co.
               Civil Action No. 20-11771 (SDW) (LDW)

Counsel:

       Before this Court is Defendant Fireman’s Fund Insurance Company’s (“Defendant”)
Motion to Dismiss Plaintiff Boulevard Carroll Entertainment Group, Inc.’s (“Plaintiff”)
Declaratory Judgment Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). This Court
having considered the parties’ submissions, having reached its decision without oral argument
pursuant to Federal Rule of Civil Procedure 78, and for the reasons discussed below, grants
Defendant’s motion.

DISCUSSION
       A. Standard of Review

        An adequate complaint must be “a short and plain statement of the claim showing that the
pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). This Rule “requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do. Factual
allegations must be enough to raise a right to relief above the speculative level[.]” Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted); see also Phillips v.
Case 2:20-cv-11771-SDW-LDW Document 12 Filed 12/14/20 Page 2 of 3 PageID: 472




County of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008) (stating that Rule 8 “requires a ‘showing,’
rather than a blanket assertion, of an entitlement to relief”).
        In considering a Motion to Dismiss under Rule 12(b)(6), the Court must “accept all factual
allegations as true, construe the complaint in the light most favorable to the plaintiff, and determine
whether, under any reasonable reading of the complaint, the plaintiff may be entitled to relief.”
Phillips, 515 F.3d at 231 (external citation omitted). However, “the tenet that a court must accept
as true all of the allegations contained in a complaint is inapplicable to legal conclusions.
Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,
do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
         B. Plaintiff Has Failed to State a Claim Upon Which Relief Can be Granted

        This Court writes only for the parties and assumes their familiarity with the procedural and
factual history of this matter. Plaintiff is a “full-service music production company” with locations
in New Jersey, New York, and Maryland. (D.E. 1-1 ¶¶ 2-3.) When the COVID-19 pandemic
reached the east coast of the United States in March, 2020, governors of those three states issued
emergency orders (“Stay-at-Home Orders”) to prevent the spread of the virus, which caused
Plaintiff to suffer “substantial loss of business income and related expenses.” (Id. ¶¶ 4-13.) As a
result, Plaintiff sought to recover under a commercial property insurance policy issued by
Defendant (the “Policy”) which provides coverage for: 1) “direct physical loss or damage to
Property Insured caused by or resulting from a covered communicable disease event at a location;”
2) “the actual loss of business income and necessary extra expense . . . due to the necessary
suspension of . . . operations during the period of restoration arising from direct physical loss or
damage to property at a location;” and 3) “the actual loss of business income and extra expense
you sustain due to the necessary suspension of your operations caused by action of civil authority
that prohibits access to a location” provided that the prohibition of access “arise[s] from direct
physical loss or damage to property . . ..” (Id. ¶¶ 14-18, Ex. A at 52, 64, 67-68.) The Policy
excludes coverage for loss, damage or expense caused “directly or indirectly or resulting from . . .
regardless of any other cause or event that contributes concurrently or in any sequence to the loss
[from] . . . disease, sickness, any conditions of health, bacteria, or virus.” (D.E. 1-1 Ex. A at 53-
54.) Defendant denied Plaintiff’s claim on April 20, 2020. (D.E. 1-1 ¶ 19, Ex. B.)
        Plaintiff then brought suit seeking declaratory judgment that the Policy provides coverage
for Plaintiff’s business losses and expenses and raising claims for breach of contract and breach of
the covenant of good faith and fair dealing. 1 (See generally D.E. 1-1.) Defendant moved to
dismiss, and all briefing was timely filed. (D.E. 4, 7, 10.)

1
  Plaintiff initially filed suit in the Superior Court of New Jersey, Bergen County, and Defendant removed to this Court
pursuant to diversity jurisdiction on August 28, 2020. (D.E. 1.) As a federal court sitting in diversity, this Court
applies the choice-of-law rules of New Jersey to determine which state law controls. See Klaxon Co. v. Stentor Elec.
Mfg. Co., Inc., 313 U.S. 487, 496 (1941); Maniscalco v. Brother Int’l (USA) Corp., 709 F.3d 202, 206 (3d Cir. 2013);
Shapiro v. Logitech, Inc., Civ. No. 17-673, 2019 WL 397989, at *6-7 (D.N.J. Jan. 31, 2019). “New Jersey has adopted
the [two-part] ‘most significant relationship’ test set forth in the Restatement (Second) of Conflict of Laws.”
Maniscalco, 709 F.3d at 206 (citing P.V. ex rel. T.V. v. Camp Jaycee, 962 A.2d 453, 459-60 (N.J. 2008)). The first
step of the inquiry is to determine whether an actual conflict exists. See Camp Jaycee, 962 A.2d at 460 (citing
Lebegern v. Forman, 471 F.3d 424, 430 (3d Cir. 2006)). “That is done by examining the substance of the potentially


                                                           2
Case 2:20-cv-11771-SDW-LDW Document 12 Filed 12/14/20 Page 3 of 3 PageID: 473




          Plaintiff has failed to meet its burden to show that its claim falls “within the basic terms
of the insurance policy.” See, e.g. Arthur Anderson LLP v. Fed. Ins. Co., 3 A.3d 1279, 1287 (N.J.
Super. App. Div. 2010). The Policy unambiguously limits its coverage to physical loss or damage
to Plaintiff’s commercial property. Each of the coverage provisions Plaintiff relies on specifically
require “direct physical loss or damage” to trigger the Policy. (See D.E. 1-1 Ex. A at 52, 64, 67-
68.) Here, Plaintiff has not alleged any facts that support a showing that its property was physically
damaged. Instead, Plaintiff pleads that by forcing him to close his business, the Stay-At-Home
Orders caused Plaintiff to lose income and incur expenses. This is not enough. See, e.g. Mac
Property Grp. LLC v. Selective Fire & Cas. Ins. Co., Dkt. No. L-02629, Slip Op. at *15-17 (N.J.
Super. Ct. Nov. 5, 2020). In addition, the Policy clearly excludes coverage for damage, loss or
expense arising from a virus. (D.E. 1-1 Ex. A at 54.) Because the Stay-at-Home Orders were
issued to mitigate the spread of the highly contagious novel coronavirus, Plaintiff’s losses are tied
inextricably to that virus and are not covered by the Policy. See, e.g. Mac Property See, e.g. Mac
Property, Slip Op. at *15-16 (dismissing claims for coverage where policy contained a virus
exclusion provision); N&S Rest., LLC v. Cumberland Mutual Fire Ins. Co., Civ. No. 20-5289,
2020 WL 6501722, at *3-4 (D.N.J. Nov. 5, 2020). Although this Court is sympathetic to the very
real losses businesses have suffered during this pandemic, it cannot grant Plaintiff the relief it
seeks. 2
CONCLUSION

      Defendant’s Motion to Dismiss the Declaratory Judgment Complaint is GRANTED with
prejudice. An appropriate order follows.
                                                                 ___/s/ Susan D. Wigenton_____
                                                                 SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties
      Leda D. Wettre, U.S.M.J.


applicable laws to determine whether ‘there is a distinction’ between them.” Id. “If there is not an actual conflict, the
inquiry is over and, because New Jersey would apply its own law in such a case, a federal court sitting in diversity
must do the same.” Lebegern, 471 F.3d at 428. Although neither party engages in a meaningful choice of law analysis,
this Court is satisfied that there is no conflict between the applicable laws of New Jersey, New York or Maryland. As
such, this Court will apply New Jersey law.
2
  This Court is not alone in this finding, as numerous other federal courts have reached the same conclusion in suits
involving similar policy terms. See, e.g. N&S Rest., 2020 WL 6501722, at 2-4 (D.N.J. Nov. 5, 2020); Hillcrest Optical,
Inc. v. Cont’l Cas. Co., Civ. No. 20-275, 2020 WL 6163142, at *9 (S.D. Ala. Oct. 21, 2020); Henry’s Louisiana Grill,
Inc. v. Allied Ins. Co. of Am., Civ. No. 20-2939, 2020 WL 5938755, at *5 (N.D. Ga. Oct. 6, 2020); Infinity Exhibits,
Inc. v. Certain Underwriters at Lloyd’s London, Civ. No. 20-1605-T-30AEP, Slip Op. at *10 (M.D. Fl. Sept. 28,
2020); Mudpie, Inc. v. Travelers Cas. Ins. Co. of Am., Civ. No. 20-3213, 2020 WL 5525171, at *5 (N.D. Cal. Sept.
14, 2020); Pappy’s Barber Shops, Inc. v. Farmers Group, Inc., Civ. No. 20-907, 2020 WL 5500221, at *6 (S.D. Cal.
Sept. 11, 2020); Turek Enter., Inc. v. State Farm Mut. Auto. Ins., Civ. No. 20-11655, 2020 WL 5258484, at *8 (E.D.
Mich. Sept. 3, 2020); 10E, LLC v. Travelers Indem. Co. of Conn., Civ. No. 20-4418, 2020 WL 5095587, at *4 (C.D.
Cal. Aug. 28, 2020); Malaube, LLC v. Greenwich Ins. Co., Civ. No. 20-22615, 2020 WL 5051581, at *8 (S.D. Fla.
Aug. 26, 2020); Diesel Barbershop v. State Farm Lloyds, Civ. No. 20-461, 2020 WL 4724305, at *5 (W.D. Tex. Aug.
13, 2020).


                                                           3
